DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, is “a cavity” supposed to be the same as “at least one cavity” established in line 3? For the purposes of examination, the Examiner will be treating them as the same, and the Examiner suggests amending “a cavity” of line 4 to --the at least one cavity--. As claims 2-14 depend directly or indirectly from claim 1, they are rejected for the same reason.
Claim 1 recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 10, is “said cavity” referring to “at least one cavity” of line 3 or “a cavity” of line 4? 
In claim 1, line 12, what exactly is a “smaller bottom portion of said metallic element”? Does this meant the metallic element has two different bottom portions, one of which is smaller than the other?
The term "little" in claims 6, 8, 16, and 17 is a relative term which renders the claim indefinite.  The term "little" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, the use of the term “little” renders the metes-and-bounds of the amount of play as indefinite.
In claim 13, it is unclear if the heating element in line 2 is the same as or different from “a heating element” as established in claim 1, line 15? For the purposes of examination, the Examiner will be treating the heating element of claim 13 as additional heating element.
In claim 15, line 5, what exactly is a “smaller bottom portion of said metallic element”? Does this meant the metallic element has two different bottom portions, one of which is smaller than the other? As claims 16-19 depend directly or indirectly from claim 15, they are rejected for the same reason.
Claim 15 recites the limitation "the mould" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 4,347,889; hereinafter “Komatsu”), in view of Mikulski (US 4,006,774).
Regarding claim 1, Komatsu teaches an injection device, comprising:
a mould having at least one cavity (upper and lower dies 1 and 2 form a cavity 3, see Fig. 3; 3:8-18) and an injection chamber (communicating portion 8a, see Fig. 3; 3:19-26) linked to a cavity and open at the bottom (see Fig. 3), and

a piston having a top end face (plunger 11, see Fig. 3) on which a metallic element can be positioned made of a material that is capable of forming a metallic glass, such that when the piston is moved upwards, this material is inserted into the injection chamber and injected into said cavity;
the top end face of the piston having a shape (plunger 11 with a top end face having a shape, see Fig. 3) capable of receiving a smaller bottom portion of said metallic element so as to be the sole support for this element placed thereon, such that the majority of said metallic element is situated above the end face of the piston, outside of a concave shape;
and comprising a heating element (high frequency induction coil 18, see Fig. 3; 3:19-66) situated under the mould (see Fig. 3) and comprising induction coils coaxial to the piston, such that, when the piston is in an intermediate position, the majority of the metallic element is situated in a space surrounded by the induction coils (see Fig. 4).
Komatsu is silent to the top end face of the piston having a concave shape.
Mikulski teaches a piston (plunger 22, see Fig. 1; 2:65-3:28), wherein a top end face of the piston has a concave shape (concavity 24, see Fig. 1; 2:65-3:28). The concavity helps to reduce galling and binding of the shot sleeve and plunger and warping of the shot sleeve, and the cast article produced will exhibit superior quality (see 3:52-68).
In view of Mikulski’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Komatsu to include 
Regarding the preamble imitation (e.g., for producing at least one metallic glass part), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., on which a metallic element can be positioned made of a material that is capable of forming a metallic glass, such that when the piston is moved upwards, this material is inserted into the injection chamber and injected into said cavity, capable of receiving a smaller bottom portion of said metallic element so as to be the sole support for this element placed thereon, such that the majority of said metallic element is situated above the end face of the piston, outside of a concave shape, such that, when the piston is in an intermediate position, the majority of the metallic element is situated in a space surrounded by the induction coils), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably 

Regarding claim 4, the combination of Komatsu and Mikulski teaches wherein said concave shape is spherical (Mikulski: see Fig. 1). 

Regarding claim 5, the combination of Komatsu and Mikulski teaches wherein the injection chamber has an inner chamfer made in a bottom inlet thereof (stepped portion 31 of injection cylinder 8, see Komatsu, Fig. 2; 7:18-33).
If it is not taken that the stepped portion 31 can be equated to a chamfer, then it is the Examiner’s position that a straight chamfer is known in the art and would have been an obvious substitute for the stepped portion 31 of Komatsu.  Furthermore, a person of ordinary skill in the art would have found obvious the shape of the chamfer absent persuasive evidence that the particular configuration was significant. See MPEP §2144.04(IV)(B).

Regarding claim 6, the combination of Komatsu and Mikulski teaches wherein a top portion of the piston (Komatsu: plunger 11, see Figs. 3-5) is able to slide vertically within the injection chamber (communicating portion 8a, see Figs. 3-5) of the mould by forming a slide fit with little play (Komatsu: see Figs. 3-5)


Regarding the functional language (e.g., capable of melting the metallic element placed on the top end face of the piston, before the insertion thereof into the injection chamber), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Komatsu and Mikulski as applied to claim 1 above, and further in view of Sato et al. (JP 2004-114058 A; listed in the IDS filed 6 December 2019; using the attached English machine translation; hereinafter “Sato”).

Sato teaches a piston which as at the top end a peripheral chamfer (see Figs. 1 and 2). This chamfer is used to help capture the solidified layer formed on the outer peripheral portion 13B of the semi-solidified metal which helps to produce castings with high-strength and without impurities (see p. 3-4). 
In view of Sato’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the combination of Komatsu and Mikulski to include wherein the piston has, at the top end thereof, a peripheral chamfer, as taught by Sato, because it helps to produce castings with high-strength and without impurities.

Regarding claim 3, the combination of Komatsu, Mikulski, and Sato teaches wherein said chamfer is frustoconical (Sato: see Figs. 1-2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Komatsu and Mikulski as applied to claim 1 above, and further in view of Bochiechio et al. (US 8,356,655; hereinafter “Bochiechio”).
Regarding claim 14, the combination of Komatsu and Mikulski is silent to a heating element at at least one top part of said vertical piston. 
Bochiechio teaches a heating element (thermal control scheme 48, see Fig. 2A; 4:3-13) at at least one top part of a piston (see Fig. 2A). Bochiechio teaches that the 
 In view of Bochiechio’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the combination of Komatsu and Mikulski to include a heating element at at least one top part of said vertical piston, as taught by Bochiechio, because it allows for heating or cooling to adjust a temperature of the top of the piston.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. (WO 2013/158069; listed in the IDS filed 6 December 2019; hereinafter “Prest”), in view of Mikulski (US 4,006,774).
Regarding claim 15, Prest teaches an injection method for producing at least one metallic glass part, comprising the following steps of:
placing a metallic element made of a material capable of forming a metallic glass, in a solid state (ingot 25, see Fig. 3; see [0039]-[0070], [0073] and [0077]), on a top end face of a vertical injection piston (plunger 14, see Fig. 3; [0075]-[0076]), this top end face having a shape receiving a smaller bottom portion of said metallic element placed thereon so as to be a sole support therefor, such that a majority of said metallic element is situated above the end face of the piston, outside of the shape (see Figs. 3-5),
heating said metallic element by way of a heating means element (melt zone 12 with induction coil 26, see Figs. 3-5; see [0075], [0078]-[0081]) situated beneath the mould (mold 16, see Figs. 3-5) and comprising induction coils coaxial to the piston, such that, when the piston is in an intermediate position, the majority of the metallic element 
displacing the piston vertically upwards to insert said molten metallic element into an injection chamber of a mould (see Figs. 4 and 5) - equated to area in the bottom of mold just above the BGM), then creating a pressure inside the injection chamber of the mould in order to inject the molten metallic material into at least one cavity of the mould linked to the injection chamber (see [0082]-[0088] and Figs. 4-6).
Prest is silent to an injection piston with a top end face having a concave shape.
Mikulski teaches a piston (plunger 22, see Fig. 1; 2:65-3:28), wherein a top end face of the piston has a concave shape (concavity 24, see Fig. 1; 2:65-3:28). The concavity helps to reduce galling and binding of the shot sleeve and plunger and warping of the shot sleeve, and the cast article produced will exhibit superior quality (see 3:52-68).
In view of Mikulski’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Prest to include the top end face of the piston having a concave shape, as taught by Mikulski, because the concavity helps to reduce galling and binding of the shot sleeve and plunger and warping of the shot sleeve, and the cast article produced will exhibit superior quality

Regarding claim 16, the combination of Prest and Mikulski teaches wherein, in order to inject the molten metallic material, a top portion of the piston is inserted into the 

Regarding claim 17, the combination of Prest and Mikulski teaches wherein a sleeve (Prest: shot sleeve 20, see Fig. 3 or sleeve 30, see Figs. 4-5) is mounted on the top end portion of the piston (Prest: see Figs. 3-5), wherein the sleeve and the top portion of the piston form therebetween a slide fit with little play for sliding and wherein the sleeve and the mould have annular bearing faces bearing against one another when the metallic material is injected (Prest: see Figs. 3-5).
	
Regarding claim 18, the combination of Prest and Mikulski teaches wherein, in a final injection position, a peripheral end chamfer of the piston is facing and remote from the inside edge of the interface between said annular bearing faces bearing against one another (Prest: see [0088] - plunger 14 may be within the inlet of the mold 16 at the end of molding, so it is remote from the inside edge of the interface between said annular bearing faces bearing against one another).

Regarding claim 19, the combination of Prest and Mikulski teaches wherein at least the top part of said vertical piston is heated (Prest: since the plunger is configured to move molten material (after heating/melting) from the vessel 20 into the mold 16, at least the top part of said plunger 14 is heated by the molten material; see [0079]).


Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 (insofar as definite): The prior art, either taken alone or in combination, fails to teach: 
a sleeve disposed around a top end portion of the piston and capable of sliding vertically relative to the piston, the piston and the sleeve having an axial abutment element limiting the upwards movement of the sleeve relative to the piston and a spring stressing the sleeve in the upwards direction relative to the piston, in combination with the rest of the limitations of claim 7.

Komatsu (US 4,347,889) is the closest prior art.
Komatsu teaches a sleeve (melt cylinder 9, see Figs. 1-5) disposed around a top end portion of the piston (plunger 11, see Figs. 1-5) and capable of sliding vertically relative to the piston, the piston and the sleeve having an axial abutment element 
Furthermore, without the benefit of Applicant’s disclosure, it would not have been obvious to implement a spring stressing the sleeve n the upwards direction relative to the piston. 

Claims 8-12 (insofar as definite): Depend directly from claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


11 September 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735